UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☒Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 - or - ☐Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-22981 GEORGIA-CAROLINA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-2326075 (State or other Jurisdiction of Incorporation orOrganization) (I.R.S. Employer Identification Number) 3527 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices, including zip code) (706) 731-6600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and has posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 8, 2014 Common Stock, $.001 Par Value 3,596,046 shares GEORGIA-CAROLINA BANCSHARES, INC. Form 10-Q Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of June 30, 2014 and December 31, 2013 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 5 Consolidated Statements of Shareholders’ Equity for the Three and Six Months Ended June 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 PART II. OTHER INFORMATION Item 6. Exhibits 50 SIGNATURES 52 EXHIBIT INDEX 53 Cautionary Note Regarding Forward-Looking Statements Certain statements contained in the Company’s filings with the Securities and Exchange Commission (the “SEC”) and its reports to stockholders contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which represent the expectations or beliefs of our management, including, but not limited to, statements concerning the banking industry and our operations, performance, financial condition and growth. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “should,” “can,” “estimate,” or “continue,” or the negative or other variations thereof or comparable terminology, are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including competition, general economic and market conditions, deposit levels and loan demand, changes in interest rates, changes in the value of real estate and other collateral securing loans, securities portfolio values, interest rate risk management and sensitivity, exposure to regulatory and legislative changes, and other risks and uncertainties described in our periodic reports filed with the SEC, including our Annual Report on Form 10-K for the year ended December 31, 2013, and particularly the sections entitled “Risk-Factors” and Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by us or any person that the future events, plans, or expectations contemplated by us will be achieved. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Part I - FINANCIAL INFORMATION Item 1.Financial Statements. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Financial Condition (dollars in thousands, except share and per share data) June 30, December 31, (Unaudited) Assets Cash and due from banks $ 15,495 $ 16,828 Securities available-for-sale 133,382 158,439 Loans 304,059 274,747 Allowance for loan losses ) ) Loans, net 298,767 269,390 Loans held for sale at fair value 32,468 31,298 Bank-owned life insurance 15,094 14,834 Bank premises and equipment, net 9,329 9,512 Accrued interest receivable 1,679 1,854 Other real estate owned, net 4,758 4,897 Federal Home Loan Bank stock 1,482 1,606 Other assets 6,422 7,840 Total assets $ 518,876 $ 516,498 Liabilities and Shareholders’ Equity Liabilities Deposits Non-interest bearing $ 77,809 $ 76,747 Interest-bearing: NOW accounts 61,603 59,661 Money market accounts 73,839 74,056 Savings 57,138 56,757 Time deposits less than $100,000 51,830 54,859 Time deposits $100,000 or greater 73,022 72,637 Brokered and wholesale deposits 20,904 24,988 Total deposits 416,145 419,705 Short-term debt 22,600 22,200 Repurchase agreements 10,408 12,111 Other liabilities 8,100 5,593 Total liabilities 457,253 459,609 Shareholders’ equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,596,046 and 3,572,204 shares issued and outstanding, respectively 4 4 Additional paid-in capital 16,456 16,192 Retained earnings 46,249 44,758 Accumulated other comprehensive income/(loss) ) ) Total shareholders’ equity 61,623 56,889 Total liabilities and shareholders’ equity $ 518,876 $ 516,498 See notes to the consolidated financial statements. 3 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (Unaudited) (dollars in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ 4,036 $ 3,786 $ 7,856 $ 7,670 Interest on taxable securities 609 635 1,244 1,149 Interest on nontaxable securities 150 127 301 243 Other interest income 4 28 8 34 Total interest income 4,799 4,576 9,409 9,096 Interest expense Interest on NOW, money market, and savings deposits 126 146 252 293 Interest on time deposits less than $100,000 108 129 219 263 Interest on time deposits $100,000 or greater 143 170 291 340 Interest on brokered and wholesale deposits 50 96 109 208 Interest on funds purchased and other borrowings 23 4 40 10 Total interest expense 450 545 911 1,114 Net interest income 4,349 4,031 8,498 7,982 Provision (recapture) for loan losses ) Net interest income after provision for loan losses 4,778 5,231 9,149 9,784 Non-interest income Service charges on deposits 350 390 693 760 Mortgage banking activities 1,821 2,693 3,246 4,697 Net gains (losses) on sales of other real estate (8 ) 14 74 159 Net gains on securities available for sale 35 78 51 91 Other 473 626 875 1,883 Total non-interest income 2,671 3,801 4,939 7,590 Non-interest expense Salaries and employee benefits 3,325 3,291 6,652 6,365 Occupancy expenses 394 367 775 735 Other real estate owned expenses 209 543 378 702 Other 2,202 1,667 3,819 3,279 Total non-interest expense 6,130 5,868 11,624 11,081 Income before income taxes 1,319 3,164 2,464 6,293 Income tax expense 356 1,045 649 1,867 Net income $ 963 $ 2,119 $ 1,815 $ 4,426 Earnings per common share Basic $ 0.27 $ 0.60 $ 0.51 $ 1.25 Diluted $ 0.27 $ 0.59 $ 0.50 $ 1.24 Dividends per common share $ 0.045 $ 0.045 $ 0.090 $ 0.085 See notes to the consolidated financial statements. 4 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ 963 $ 2,119 $ 1,815 $ 4,426 Other comprehensive income (loss): Unrealized holding gain (loss) arising during the period 1,883 ) 4,433 ) Tax effect of unrealized holding (gain) loss ) 1,674 ) 1,925 Reclassification for gain included in net income ) Tax effect of gain included in net income 11 27 16 31 Total other comprehensive income (loss) 1,257 ) 2,979 ) Comprehensive income (loss) $ 2,220 $ ) $ 4,794 $ 702 See notes to the consolidated financial statements. 5 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Shareholders' Equity (Unaudited) (dollars in thousands except share data) Common Stock Shares Common Stock Par Value Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance at January 1, 2013 3,528,296 $ 4 $ 15,687 $ 39,177 $ 1,457 $ 56,325 Net income - - - 4,426 - 4,426 Other comprehensive loss - ) ) Stock-based compensation expense - - 48 - - 48 Issuance of restricted stock for compensation 24,006 - 62 - - 62 Issuance of stock for directors' fees 4,346 - 56 - - 56 Dividends - - - ) - ) Balance at June 30, 2013 3,556,648 $ 4 $ 15,853 $ 43,301 $ ) $ 56,891 Balance at January 1, 2014 3,572,204 $ 4 $ 16,192 $ 44,758 $ ) $ 56,889 Net income - - - 1,815 - 1,815 Other comprehensive income - 2,979 2,979 Stock-based compensation expense - - 44 - - 44 Issuance of restricted stock for compensation 20,292 - 170 - - 170 Issuance of stock for directors' fees 3,550 - 50 - - 50 Dividends - - - ) - ) Balance at June 30, 2014 3,596,046 $ 4 $ 16,456 $ 46,249 $ ) $ 61,623 See notes to the consolidated financial statements. 6 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six Months Ended June 30, Cash flows from operating activities Net income $ 1,815 $ 4,426 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 315 296 Provision for loan losses ) ) Write-downs of other real estate owned 150 386 Net gains on sale of other real estate owned ) ) Loss on sale of equipment - 4 Net gains on securities available for sale ) ) Gain on bank-owned life insurance - ) Mortgage banking activities ) ) Proceeds from sale of loans held for sale 146,150 210,538 Originations of loans held for sale ) ) Increase in cash value of bank-owned life insurance ) ) Stock-based compensation expense 214 110 Stock issued for directors' fees 50 56 Deferred income tax benefit ) ) (Increase) decrease in accrued interest receivable 175 ) (Increase) decrease in other assets 399 ) Increase (decrease) in accrued interest payable ) 25 Increase in other liabilities 2,517 1,511 Net cash provided by operating activities 2,983 16,149 Cash flows from investing activities Loan originations and collections, net ) 2,835 Purchases of available-for-sale securities ) ) Proceeds from maturities and calls of available-for-sale securities 8,811 15,387 Proceeds from sales of available-for-sale securities 28,893 12,735 Proceeds from life insurance death benefit - 1,421 Proceeds from redemption of FHLB stock 124 1,010 Proceeds from sale of other real estate owned 285 1,132 Net additions to bank premises and equipment ) ) Net cash provided by (used in) investing activities 871 ) Cash flows from financing activities Net increase (decrease) in deposits ) 8,018 Net proceeds (repayments) of short-term borrowings 400 ) Decrease in repurchase agreements ) ) Cash dividends paid ) ) Net cash used in financing activities ) ) Net decrease in cash and due from banks ) ) Cash and due from banks at beginning of the period 16,828 30,279 Cash and due from banks at end of the period $ 15,495 $ 14,293 See notes to the consolidated financial statements. 7 Supplemental Consolidated Cash Flow Information The Bank had the following significant transactions during the six months ended June 30, 2014 and 2013. Six Months Ended June 30, (dollars in thousands) Supplemental cash flow information: Interest received $ 9,584 $ 9,048 Interest paid 921 1,089 Income taxes paid 900 1,150 Supplemental noncash information: Transfers from loans to other real estate owned 222 185 Unrealized gain (loss) on securities, net of tax $ 2,979 $ ) See notes to the consolidated financial statements. 8 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2014 (Unaudited) Note 1 – Basis of Presentation The accompanying consolidated financial statements include the accounts of Georgia-Carolina Bancshares, Inc. (the “Company”), its wholly owned subsidiary, First Bank of Georgia (the “Bank”), and the wholly owned subsidiary of the Bank, Willhaven Holdings, LLC. All intercompany transactions and accounts have been eliminated in the consolidation of the Company and the Bank. The consolidated financial statements as of June 30, 2014 and for the three and six months ended June 30, 2014 and 2013 are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The financial information included herein reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary to a fair presentation of the financial position and results of operations for interim periods. Note 2 – Investment Securities The amortized cost and fair value amounts of securities owned as of June 30, 2014 and December 31, 2013 are shown below: June 30, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (dollars in thousands) Securities available-for-sale: U.S. Government and agency $ 44,059 $ 64 $ ) $ 42,504 Mortgage-backed 60,758 680 ) 60,787 State and municipal 27,415 526 ) 27,395 Corporate bonds 2,747 - ) 2,696 Total $ 134,979 $ 1,270 $ ) $ 133,382 9 Note 2 – Investment Securities (continued) December 31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (dollars in thousands) Securities available-for-sale: U.S. Government and agency $ 61,486 $ 146 $ ) $ 58,281 Mortgage-backed 66,095 558 ) 64,732 State and municipal 32,088 255 ) 30,751 Corporate bonds 4,749 25 ) 4,675 Total $ 164,418 $ 984 $ ) $ 158,439 The amortized cost and fair value of securities as of June 30, 2014 by contractual maturity are as follows. Actual maturities may differ from contractual maturities in mortgage-backed securities, as the mortgages underlying the securities may be called or prepaid without penalty; therefore, these securities are not included in the maturity categories in the following maturity summary. Securities Available-for-Sale Amortized Cost Fair Value (dollars in thousands) Less than one year $ 7,100 $ 6,661 One to five years 20,402 20,164 Five to ten years 36,068 35,445 Over ten years 10,651 10,325 Mortgage-backed securities 60,758 60,787 Total $ 134,979 $ 133,382 Securities with a carrying amount of approximately $70.8 million and $64.1 million were pledged to secure public deposits and for other purposes at June 30, 2014 and December 31, 2013, respectively. During the six months ended June 30, 2014, the Bank sold $28.9 million in securities available-for-sale, realizing gains of $336,500 and losses of $285,300 for a net gain of $51,200. During the six months ended June 30, 2013, the Bank sold $12.7 million in securities available-for-sale, realizing gains of $158,000 and losses of $74,400 for a net gain of $83,600. For the six months ended June 30, 2014 and 2013, the Bank reclassified $51,000 and $91,000, respectively, in gains from accumulated other comprehensive income to gain on sale of securities. The tax effect of $16,000 and $31,000 was included in income tax expense for the six months ended June 30, 2014 and 2013, respectively. 10 Note 2 – Investment Securities (continued) Information pertaining to securities with gross unrealized losses at June 30, 2014 and December 31, 2013, aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: June 30, 2014 Less than Twelve Months Over Twelve Months Number of Securities Fair Value Gross Unrealized Losses Number of Securities Fair Value Gross Unrealized Losses (dollars in thousands) Securities available-for-sale: U.S. Government and agency 4 $ 9,049 $ ) 19 $ 28,885 $ ) Mortgage-backed 4 3,830 ) 17 26,094 ) State and municipal 1 503 (1 ) 26 10,921 ) Corporate bonds - - - 3 2,696 ) Total 9 $ 13,382 $ ) 65 $ 68,596 $ ) December 31, 2013 Less than Twelve Months Over Twelve Months Number of Securities Fair Value Gross Unrealized Losses Number of Securities Fair Value Gross Unrealized Losses (dollars in thousands) Securities available-for-sale: U.S. Government and agency 23 $ 34,142 $ ) 7 $ 11,759 $ ) Mortgage-backed 31 40,852 ) 3 5,294 ) State and municipal 41 19,934 ) 8 3,028 ) Corporate bonds 4 3,487 ) - - - Total 99 $ 98,415 $ ) 18 $ 20,081 $ ) Management evaluates investment securities for other-than-temporary impairment on a periodic basis, and more frequently when economic or market conditions warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuers, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. At June 30, 2014 and December 31, 2013, the gross unrealized losses in securities available-for-sale are primarily the result of changes in market interest rates and not related to the credit quality of the underlying issuer. All of the securities are U.S. agency debt securities, corporate bonds, mortgage-backed securities, and municipal securities. Management has determined that no declines in market value are deemed to be other than temporary at June 30, 2014 and December 31, 2013. Securities rated below Moody’s (Baa) or Standard & Poor’s (BBB-) are not purchased. 11 Note 2 – Investment Securities (continued) Corporate bonds will have a minimum rating at purchase of Moody’s (A3), S&P (A-), or Fitch (A-). The Bank does not intend to sell these securities and it is likely that it will not be required to sell the securities before their anticipated recovery. Included in “Other assets” is an investment of approximately $131,250 net of amortization, in a real estate rehabilitation project located in Georgia that will provide the Bank with state tax credits for approximately the next two years. Note 3 – Loans The Bank engages in a full complement of lending activities, including commercial, consumer and real estate loans. The composition of loans at June 30, 2014 and December 31, 2013 is summarized as follows: June 30, December 31, (dollars in thousands) Commercial and industrial $ 25,621 $ 18,113 Real estate - construction, land and land development 63,079 60,476 Real estate - residential 64,267 55,792 Real estate - commercial 147,251 136,632 Consumer 4,103 3,931 Total loans 304,321 274,944 Deferred loan fees ) ) Total loans, net of deferred fees 304,059 274,747 Allowance for loan losses ) ) Loans, net of allowance for loan losses $ 298,767 $ 269,390 Loan segments Commercial and industrial loans are directed principally towards individual, partnership or corporate borrowers, for a variety of business purposes. These loans include short-term lines of credit, short-term to medium-term plant and equipment loans, and loans for general working capital. Risks associated with this type of lending arise from the impact of economic stresses on the business operations of borrowers. The Bank mitigates such risks to the loan portfolio by diversifying lending across North American Industry Classification System (“ NAICS”) codes and has experienced very low levels of loss for this loan type for the past three years. Real estate – construction, land and land development loans consist of residential and commercial construction loans as well as land and land development loans. Land development loans are primarily construction and development loans to builders in the Augusta and Savannah, Georgia markets. These loan portfolios possess an increased level of risk compared to other types. The Bank’s approach to financing the development, financing the construction and providing the ultimate residential mortgage loans to the residential property purchasers has resulted in less exposure to the effects of declines in property values. These loans include certain real estate – construction loans classified as acquisition, development & construction. The loans are managed by the Bank’s construction division. 12 Note 3 – Loans (continued) Real estate – residential loans include residential mortgage lending and are primarily single-family residential loans secured by the residential property. Residential property values have stabilized over the past year, and this loan type has experienced decreases in historical losses over the past three years. Home equity lines are also included in real estate – residential loans. Real estate – commercial loans include commercial mortgage loans that are generally secured by office buildings, retail establishments and other types of real property, both owner occupied and non-owner occupied. A significant component of this type of lending is to owner occupied borrowers, including churches. Consumer loans consist primarily of installment loans to individuals for personal, family or household purposes, including automobile loans to individuals and pre-approved lines of credit. The Bank has experienced low levels of loss for this loan type for the past three years compared to the other loan types. Loan risk grades The Company categorizes loans into risk grades based on relevant information about the ability of borrowers to service their debt such as: future repayment ability, financial condition, collateral, administration, management ability of borrower, and history and character of borrower. Grades are assigned at loan origination and may be changed due to the result of a loan review or at the discretion of management. The Company uses the following definitions for risk grades: Grade 1: Highest quality - Alternate sources of cash exist, such as the commercial paper market, capital market, internal liquidity or other bank lines. These are national or regional companies with excellent cash flow which covers all debt service requirements and a significant portion of capital expenditures. Balance sheet strength and liquidity are excellent and exceed the industry norms. Financial trends are positive. Corporate borrowers are market leaders within the industry and the industry performance is excellent. This grade includes loans which are fully secured by cash or equivalents. This grade includes loans secured by marketable securities with no less than 25% margin. Borrowers are of unquestionable financial strength. Financial standing of borrower is known and borrower exhibits superior liquidity, net worth, cash flow and leverage. Grade 2: Above average quality - There is minimal risk. Borrowers have strong, stable financial trends. There is strong cash flow covering debt service requirements and some portion of capital expenditures. Alternate sources of repayment are evident and financial ratios are comparable to or exceed the industry norms. Financial trends are positive. Borrower has prominent position within the industry or the local economy and the industry performance is above average. Management is strong in most areas and management depth is good. This grade includes loans secured by marketable securities with a margin less than 25%, and includes borrowers who have stable and reliable cash flow and above average liquidity and cash flow. There is modest risk from exposure to contingent liabilities. Grade 3: Average quality - Cash flow is adequate to cover all debt service requirements but not capital expenditures. Balance sheet may be leveraged but still comparable to industry norms. Financial trends are stable to mixed over the long term but no significant concerns presently exist. Generally there is a stable industry outlook, although there may be some cyclical characteristics. Borrowers are of average position in the industry or the local economy. The management team is considered capable and stable. This grade includes borrowers with reliable cash flow and alternate sources of repayment which may require the sale of assets. Financial position has been leveraged to a modest degree. However, the borrower has a relatively strong net worth considering income and debt. 13 Note 3 – Loans (continued) Grade 4: Below average quality – These loans require more frequent monitoring. Stability is lacking in the primary repayment source, cash flow, credit history or liquidity; however, the instability is manageable and considered temporary. Overall trends are not yet adverse. These loans exhibit Grade 3 financial characteristics but may lack proper and complete documentation. Sources of income or cash flow have become unstable or may possibly decline given current business or economic conditions. The borrower has a highly leveraged financial position or limited capital. Speculative construction loans originated by third parties are included in this grade. Grade 5: Other Assets Especially Mentioned - These loans have potential weaknesses which may inadequately protect the Bank’s position at some future date. Unlike a Grade 4 credit, adverse trends in the borrower’s operations and/or financial position are evident, but have not yet developed into well-defined credit weaknesses. Specific negative events within the borrower or the industry have occurred, which may jeopardize cash flow. Borrower’s operations are highly cyclical or vulnerable to economic or market conditions. Management has potential weaknesses and management depth is lacking. Borrower is taking positive steps to alleviate potential weaknesses and has the potential for improvement and upgrade. Corrective strategy to protect the Bank may be required and active management attention is warranted. Some minor delinquencies may exist from time to time. Borrowers exhibit some degree of weakness in financial condition. This may manifest itself in a reduction of net worth and liquidity. Grade 6: Substandard - A substandard loan has a well-defined weakness or weaknesses in the primary repayment source and undue reliance is placed on secondary repayment sources (collateral or guarantors). No loss beyond the specific reserves of the allowance for loan losses allocated to these loans is presently expected based on a current assessment of collateral values and guarantor cash flow. However, there is the distinct possibility that the Bank will sustain some future loss if the credit weaknesses are not corrected. Management is inadequate to the extent that the business’s ability to continue operations is in question. Intensive effort to correct the weaknesses and ensure protection against loss of principal (i.e. additional collateral) is mandatory. Delinquency of principal or interest may exist. Net worth, repayment ability, management and collateral protection, all exhibit weakness. In the case of consumer credit, closed end consumer installment loans delinquent between 90 and 119 days (4 monthly payments) will be minimally classified Substandard. Open end consumer credits will be minimally classified substandard if delinquent 90 to 179 days (4 to 6 billing cycles). Grade 7: Doubtful - A doubtful loan has well-defined weaknesses as in Grade 6 with the added characteristic that collection or liquidation in full, on the basis of currently existing facts, conditions and values, is highly questionable and improbable. The possibility of loss is very high, but because of certain important and reasonably specific pending factors which may work to strengthen the credit, its classification as a loss is deferred until a more exact status can be determined. Pending factors include proposed merger, acquisition, liquidation procedures, capital injection, perfecting liens on additional collateral, and refinancing plans. Borrower is facing extreme financial distress, bankruptcy or liquidation, and prospects for recovery are limited. Loans are seriously in default and should be on non-accrual status. Collateral and guarantor protection are insufficient. Efforts are directed solely at retirement of debt, e.g., asset liquidation. Due to their highly questionable collectability, loans rated doubtful should not remain in this category for an extended period of time. Grade 8: Loss - Loans classified loss are considered uncollectable and of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the loan has absolutely no recovery or salvage value but rather it is not practical or desirable to defer writing off the asset while pursuing recovery. In the case of consumer credit, closed end consumer installment loans delinquent 120 days or more (5 monthly payments) will be classified Loss. Open end consumer credits will be classified Loss if delinquent 180 days or more (7 or more billing cycles). 14 Note 3 – Loans (continued) As of June 30, 2014 and December 31, 2013, the Bank had no loans classified as Grade 7 or 8. It is the Bank’s practice, in most cases, to take a charge-off when a loan or portion of a loan is deemed doubtful or loss. Consequently, the remaining principal balance, if applicable, which has been evaluated as collectible, is graded accordingly. As of June 30, 2014 and December 31, 2013, the principal balances of risk grades of loans by loan class, were as follows: June 30, 2014 (dollars in thousands) Grades 1 - 4 Grade 5 Grade 6 Total Commercial and industrial $ 25,557 $ 64 $ - $ 25,621 Real estate - construction, land and land development Acquistion, development, & construction 10,878 108 - 10,986 Other real estate - construction 52,056 - 37 52,093 Real estate - residential Home equity lines 17,913 - 142 18,055 Other real estate - residential 45,315 565 332 46,212 Real estate - commercial Owner occupied 56,103 4,542 1,454 62,099 Non-owner occupied 78,786 5,813 553 85,152 Consumer 4,091 - 12 4,103 Total loans receivable $ 290,699 $ 11,092 $ 2,530 $ 304,321 December 31, 2013 (dollars in thousands) Grades 1 - 4 Grade 5 Grade 6 Total Commercial and industrial $ 18,010 $ 103 $ - $ 18,113 Real estate - construction, land and land development Acquistion, development, & construction 11,257 49 - 11,306 Other real estate - construction 49,078 - 92 49,170 Real estate - residential Home equity lines 18,021 - 110 18,131 Other real estate - residential 36,493 612 556 37,661 Real estate - commercial Owner occupied 54,450 4,845 1,493 60,788 Non-owner occupied 67,989 6,786 1,069 75,844 Consumer 3,910 - 21 3,931 Total loans receivable $ 259,208 $ 12,395 $ 3,341 $ 274,944 The credit risk profile by risk grade category excludes accrued interest receivables of approximately $958,000 and $953,000 as of June 30, 2014 and December 31, 2013, respectively. 15 Note 3 – Loans (continued) The following table presents the activity in the allowance for loan losses by loan segment and the allowance by impairment method as of and for the three and six months ended June 30, 2014 and 2013: Allowance for Loan Losses Activity and Allowance by Impairment Method For the Three and Six Months Ended June 30, 2014 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Three Months Ended June 30, 2014 Beginning balance $ 239 $ 1,416 $ 825 $ 2,568 $ 207 $ 77 $ 5,332 Charge offs - ) - ) Recoveries 1 372 1 23 12 - 409 Provisions 80 ) 39 ) 15 13 ) Ending balance $ 320 $ 1,579 $ 865 $ 2,224 $ 214 $ 90 $ 5,292 Six Months Ended June 30, 2014 Beginning balance $ 227 $ 1,626 $ 772 $ 2,458 $ 210 $ 64 $ 5,357 Charge offs - ) - - ) - ) Recoveries 3 605 4 34 20 - 666 Provisions 90 ) 89 ) 27 26 ) Ending balance $ 320 $ 1,579 $ 865 $ 2,224 $ 214 $ 90 $ 5,292 Ending balances: Individually evaluated for impairment $ - $ - $ 96 $ 229 $ - $ - $ 325 Collectively evaluated for impairment $ 320 $ 1,579 $ 769 $ 1,995 $ 214 $ 90 $ 4,967 16 Note 3 – Loans (continued) Allowance for Loan Losses Activity and Allowance by Impairment Method For the Three and Six Months Ended June 30, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Three Months Ended June 30, 2013 Beginning balance $ 277 $ 2,348 $ 714 $ 1,894 $ 186 $ 71 $ 5,490 Charge offs - - (4 ) - ) - ) Recoveries 1 519 6 158 8 - 692 Provisions ) ) 3 ) 4 ) ) Ending balance $ 252 $ 1,981 $ 719 $ 1,805 $ 181 $ 23 $ 4,961 Six Months Ended June 30, 2013 Beginning balance $ 225 $ 2,870 $ 794 $ 1,872 $ 77 $ 116 $ 5,954 Charge offs - - ) ) ) - ) Recoveries 2 748 8 169 19 - 946 Provisions 25 ) ) ) 115 ) ) Ending balance $ 252 $ 1,981 $ 719 $ 1,805 $ 181 $ 23 $ 4,961 Ending balances: Individually evaluated for impairment $ 24 $ - $ 78 $ 123 $ - $ - $ 225 Collectively evaluated for impairment $ 228 $ 1,981 $ 641 $ 1,682 $ 181 $ 23 $ 4,736 The following table presents the allowance by impairment method as of December 31, 2013: Allowance by Impairment Method December 31, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Individually evaluated for impairment $ - $ 37 $ 67 $ 252 $ 2 $ - $ 358 Collectively evaluated for impairment $ 227 $ 1,589 $ 705 $ 2,206 $ 208 $ 64 $ 4,999 Ending balances: $ 227 $ 1,626 $ 772 $ 2,458 $ 210 $ 64 $ 5,357 17 Note 3 – Loans (continued) The following table presents the recorded investment in loans receivable, including accrued interest and excluding deferred loan fees, by loan segment based on impairment method as of June 30, 2014 and December 31, 2013: Recorded Investment in Loans Receivable As of June 30, 2014 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Total Individually evaluated for impairment $ - $ 37 $ 1,473 $ 6,468 $ 12 $ 7,990 Collectively evaluated for impairment $ 25,678 $ 63,316 $ 63,014 $ 141,174 $ 4,107 $ 297,289 Ending balance total $ 25,678 $ 63,353 $ 64,487 $ 147,642 $ 4,119 $ 305,279 Recorded Investment in Loans Receivable As of December 31, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Total Individually evaluated for impairment $ - $ 92 $ 1,695 $ 7,053 $ 21 $ 8,861 Collectively evaluated for impairment $ 18,177 $ 60,670 $ 54,367 $ 129,896 $ 3,926 $ 267,036 Ending balance total $ 18,177 $ 60,762 $ 56,062 $ 136,949 $ 3,947 $ 275,897 18 Note 3 – Loans (continued) Impaired loans Loans for which it is probable that the payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired, and are individually evaluated for impairment. The following tables present loans individually evaluated for impairment and the related allowance by loan segment as of and for the three and six month periods ended June 30, 2014 and 2013, and for the year ended December 31, 2013: Impaired Loans As of and for the Three Months Ended June 30, 2014 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 81 37 - 38 1 Real estate - residential Home equity lines 160 160 - 161 2 Other real estate - residential 1,211 1,129 - 1,094 9 Real estate - comercial Owner occupied 5,803 5,765 - 5,818 57 Non-owner occupied 48 48 - 49 1 Consumer 24 12 - 13 - Total $ 7,327 $ 7,151 $ - $ 7,173 $ 70 With an allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 49 49 44 50 1 Other real estate - residential 135 135 52 135 1 Real estate - comercial Owner occupied 655 655 229 657 4 Non-owner occupied - Consumer - Total $ 839 $ 839 $ 325 $ 842 $ 6 Total impaired loans Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 81 37 - 38 1 Real estate - residential Home equity lines 209 209 44 211 3 Other real estate - residential 1,346 1,264 52 1,229 10 Real estate - comercial Owner occupied 6,458 6,420 229 6,475 61 Non-owner occupied 48 48 - 49 1 Consumer 24 12 - 13 - Total $ 8,166 $ 7,990 $ 325 $ 8,015 $ 76 19 Note 3 – Loans (continued) ImpairedLoans As of and for the Six Months Ended June 30, 2014 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 81 37 - 76 2 Real estate - residential Home equity lines 160 160 - 161 3 Other real estate - residential 1,211 1,129 - 1,136 19 Real estate - comercial Owner occupied 5,803 5,765 - 5,874 107 Non-owner occupied 48 48 - 50 9 Consumer 24 12 - 23 - Total $ 7,327 $ 7,151 $ - $ 7,320 $ 140 With an allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 49 49 44 51 1 Other real estate - residential 135 135 52 135 2 Real estate - comercial Owner occupied 655 655 229 662 10 Non-owner occupied - Consumer - Total $ 839 $ 839 $ 325 $ 848 $ 13 Total impaired loans Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 81 37 - 76 2 Real estate - residential Home equity lines 209 209 44 212 4 Other real estate - residential 1,346 1,264 52 1,271 21 Real estate - comercial Owner occupied 6,458 6,420 229 6,536 117 Non-owner occupied 48 48 - 50 9 Consumer 24 12 - 23 - Total $ 8,166 $ 7,990 $ 325 $ 8,168 $ 153 20 Note 3 – Loans (continued) ImpairedLoans As of and for the Three Months Ended June 30, 2013 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 21 $ 21 $ - $ 23 $ - Real estate - construction, land and land development Acquistion, development, & construction 416 310 - 310 1 Other real estate - construction 1,392 1,200 - 1,484 6 Real estate - residential Home equity lines 66 66 - 66 2 Other real estate - residential 2,041 1,963 - 2,025 11 Real estate - comercial Owner occupied 4,869 4,833 - 4,883 48 Non-owner occupied 57 57 - 37 1 Consumer 40 29 - 40 - Total $ 8,902 $ 8,479 $ - $ 8,868 $ 69 With an allowance recorded: Commercial and industrial $ 24 $ 24 $ 24 $ 25 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 16 16 7 17 - Other real estate - residential 343 343 71 345 2 Real estate - comercial Owner occupied 492 492 495 5 Non-owner occupied 195 180 20 195 - Consumer - Total $ 1,070 $ 1,055 $ 225 $ 1,077 $ 7 Total impaired loans Commercial and industrial $ 45 $ 45 $ 24 $ 48 $ - Real estate - construction, land and land development Acquistion, development, & construction 416 310 - 310 1 Other real estate - construction 1,392 1,200 - 1,484 6 Real estate - residential Home equity lines 82 82 7 83 2 Other real estate - residential 2,384 2,306 71 2,370 13 Real estate - comercial Owner occupied 5,361 5,325 5,378 53 Non-owner occupied 252 237 20 232 1 Consumer 40 29 - 40 - Total $ 9,972 $ 9,534 $ 225 $ 9,945 $ 76 21 Note 3 – Loans (continued) Impaired Loans As of and for the Six Months Ended June 30, 2013 (dollarsin thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 21 $ 21 $ - $ 27 $ - Real estate - construction, land and land development Acquistion, development, & construction 416 310 - 310 1 Other real estate - construction 1,392 1,200 - 1,081 12 Real estate - residential Home equity lines 66 66 - 66 2 Other real estate - residential 2,041 1,963 - 2,014 20 Real estate - comercial Owner occupied 4,869 4,833 - 4,916 95 Non-owner occupied 57 57 - 19 1 Consumer 40 29 - 41 - Total $ 8,902 $ 8,479 $ - $ 8,474 $ 131 With an allowance recorded: Commercial and industrial $ 24 $ 24 $ 24 $ 26 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 16 16 7 17 - Other real estate - residential 343 343 71 342 4 Real estate - comercial Owner occupied 492 492 103 455 9 Non-owner occupied 195 180 20 195 - Consumer - Total $ 1,070 $ 1,055 $ 225 $ 1,035 $ 13 Total impaired loans Commercial and industrial $ 45 $ 45 $ 24 $ 53 $ - Real estate - construction, land and land development Acquistion, development, & construction 416 310 - 310 1 Other real estate - construction 1,392 1,200 - 1,081 12 Real estate - residential Home equity lines 82 82 7 83 2 Other real estate - residential 2,384 2,306 71 2,356 24 Real estate - comercial Owner occupied 5,361 5,325 5,371 104 Non-owner occupied 252 237 20 214 1 Consumer 40 29 - 41 - Total $ 9,972 $ 9,534 $ 225 $ $ 144 22 Note 3 – Loans (continued) Impaired Loans As of and for the Year Ended December 31, 2013 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 144 55 - 134 2 Real estate - residential Home equity lines 162 162 - 162 3 Other real estate - residential 1,342 1,260 - 1,287 69 Real estate - comercial Owner occupied 5,219 5,184 - 5,192 217 Non-owner occupied 1,060 1,057 - 1,061 37 Consumer 31 19 - 30 - Total $ 7,958 $ 7,737 $ - $ 7,866 $ 328 With an allowance recorded: Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 37 37 37 37 - Real estate - residential Home equity lines 14 14 7 14 - Other real estate - residential 259 259 60 259 4 Real estate - comercial Owner occupied 812 812 252 820 32 Non-owner occupied - Consumer 2 2 2 2 - Total $ 1,124 $ 1,124 $ 358 $ 1,132 $ 36 Total impaired loans Commercial and industrial $ - $ - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 181 92 37 171 2 Real estate - residential Home equity lines 176 176 7 176 3 Other real estate - residential 1,601 1,519 60 1,546 73 Real estate - comercial Owner occupied 6,031 5,996 252 6,012 249 Non-owner occupied 1,060 1,057 - 1,061 37 Consumer 33 21 2 32 - Total $ 9,082 $ 8,861 $ 358 $ 8,998 $ 364 For purposes of this disclosure, the unpaid principal balance is not reduced for net charge-offs. 23 Note 3 – Loans (continued) The following tables present a summary of current, past due and nonaccrual loans as of June 30, 2014 and December 31, 2013 by loan class: Analysis of Current, Past Due and Nonaccrual Loans As of June 30, 2014 (dollars in thousands) Accruing 30-89 Days Past Due 90 Days or more Past Due Nonaccrual Total Past Due and Nonaccrual Current and not Past Due or Nonaccrual Total Loans Commercial and industrial $ 3 $ - $ - $ 3 $ 25,618 $ 25,621 Real estate - construction, land and land development - Acquistion, development, & construction - - 8 8 10,978 10,986 Other real estate - construction 49 - - 49 52,044 52,093 Real estate - residential Home equity lines 10 - 142 152 17,903 18,055 Other real estate - residential 4 - 244 248 45,964 46,212 Real estate - comercial Owner occupied 569 - 701 1,270 60,829 62,099 Non-owner occupied 428 - - 428 84,724 85,152 Consumer 20 - 12 32 4,071 4,103 Total $ 1,083 $ - $ 1,107 $ 2,190 $ 302,131 $ 304,321 Analysis of Current, Past Due and Nonaccrual Loans As of December 31, 2013 (dollars in thousands) Accruing 30-89 Days Past Due 90 Days or more Past Due Nonaccrual Total Past Due and Nonaccrual Current and not Past Due or Nonaccrual Total Loans Commercial and industrial $ 59 $ - $ - $ 59 $ 18,054 $ 18,113 Real estate - construction, land and land development Acquistion, development, & construction - 11,306 11,306 Other real estate - construction 125 31 52 208 48,962 49,170 Real estate - residential Home equity lines 132 - 110 242 17,889 18,131 Other real estate - residential 468 - 556 1,024 36,637 37,661 Real estate - comercial Owner occupied 919 - 744 1,663 59,125 60,788 Non-owner occupied - - 441 441 75,403 75,844 Consumer 6 - 21 27 3,904 3,931 Total $ 1,709 $ 31 $ 1,924 $ 3,664 $ 271,280 $ 274,944 24 Note 3 – Loans (continued) The Bank’s policy is that loans placed on nonaccrual will typically remain on nonaccrual status until all principal and interest payments are brought current and the prospect for future payments in accordance with the loan agreement appear relatively certain. The Bank’s policy generally requires six consecutive months of payment performance to warrant a return to accrual status. Troubled debt restructurings Troubled debt restructurings are defined as debt modifications, for economic or legal reasons related to the borrower’s financial difficulties, in which the Bank grants a concession that it would not otherwise consider. Such a concession may stem from an agreement between the Bank and the borrower, or may be imposed by law or a court. Some examples of modifications are as follows: Rate Modification - A modification in which the interest rate is changed below the current market rate. Term Modification - A modification in which the maturity date, timing of payments, or frequency of payments is changed. Interest Only Modification – A modification in which the loan is converted to interest-only payments for a period of time. Payment Modification – A modification in which the dollar amount of the payment is changed, other than an interest only modification described above. Transfer of Assets Modification – A modification in which a transfer of assets has occurred to partially satisfy debt, including foreclosure and repossession. Combination Modification – Any other type of modification, including the use of multiple categories above. The following tables present the Bank’s loans classified as troubled debt restructurings by loan class as of June 30, 2014 and December 31, 2013: As of June30, 2014 (dollars in thousands) Number of Contracts Accrual Nonaccrual Total Restructurings Commercial and industrial - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 1 66 - 66 Other real estate - residential 9 892 - 892 Real estate - comercial Owner occupied 11 5,153 328 5,481 Non-owner occupied 3 601 - 601 Consumer - Total 24 $ 6,712 $ 328 $ 7,040 25 Note 3 – Loans (continued) As of December 31, 2013 (dollars in thousands) Number of Contracts Accrual Nonaccrual Total Restructurings Commercial and industrial - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 1 66 - 66 Other real estate - residential 10 925 - 925 Real estate - comercial Owner occupied 13 5,302 473 5,775 Non-owner occupied 1 563 - 563 Consumer - Total 25 $ 6,856 $ 473 $ 7,329 At June 30, 2014 and December 31, 2013, there were no outstanding commitments to advance additional funds on troubled debt restructurings. For the three months ended June 30, 2014, there were no newly restructured loans compared to one newly restructured loan which totaled $60,000 for the three months ended June 30, 2013. For the six months ended June 30, 2014, there was one newly restructured loan that occurred which totaled $17,500 compared to five newly restructured loans that occurred which totaled $854,000 for the six months ended June 30, 2013. The impact of these modifications was not material to the consolidated financial statements for the three months ended June 30, 2014 and 2013. Loans receivable modified as troubled debt restructurings and with a payment default, with the payment default occurring within 12 months of the restructure date, for the six months ended June 30, 2014 and 2013, were $0 and $401,000, respectively. Note 4 – Stock-Based Compensation During the six months ended June 30, 2014 and 2013, the Company made restricted stock awards totaling 20,292 and 24,006, respectively. The awards granted in 2014 which vest fully at the end of three years totaled 15,698. The awards granted in 2014 which immediately vest totaled 4,594. The awards granted in 2013 which vest fully at the end of three years totaled 16,406. The awards granted in 2013 which vest fully at the end of five years totaled 7,600. The Company recorded restricted stock expense of $168,596 and $62,210 during the six months ended June 30, 2014 and 2013, respectively. During the six months ended June 30, 2014 and 2013, the Company recorded stock option expense of $44,372 and $47,362, respectively. The Company did not award any stock options during the six months ended June 30, 2014 and 2013. Future levels of compensation cost related to share-based compensation awards may be impacted by new awards and/or modifications, repurchases and cancellations of existing awards. 26 Note 5 – Earnings Per Share Earnings per common share are calculated on the basis of the weighted average number of common shares outstanding. Diluted earnings per share include the effect of outstanding stock options. The following table is a reconciliation of the income amounts and common stock amounts utilized in computing the Company’s earnings per share for the periods then ended: For the Three Months Ended June 30, 2014 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 963 3,596,034 $ 0.27 Effect of stock options outstanding - 34,946 - Diluted EPS Net income available to common shareholder $ 963 3,630,980 $ 0.27 For the Three Months Ended June 30, 2013 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 2,119 3,556,644 $ 0.60 Effect of stock options outstanding - 32,069 ) Diluted EPS Net income available to common shareholder $ 2,119 3,588,713 $ 0.59 For the Six Months Ended June 30, 2014 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 1,815 3,591,939 $ 0.51 Effect of stock options outstanding - 33,380 ) Diluted EPS Net income available to common shareholder $ 1,815 3,625,319 $ 0.50 For the Six Months Ended June 30, 2013 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 4,426 3,551,796 $ 1.25 Effect of stock options outstanding - 26,744 ) Diluted EPS Net income available to common shareholder $ 4,426 3,578,540 $ 1.24 27 Note 5 – Earnings Per Share (continued) For the three months ended June 30, 2014 and 2013, there were 43,521 and 47,365 outstanding stock options, respectively, that were antidilutive since the exercise price exceeded the average market price. For the six months ended June 30, 2014 and 2013, there were 43,521 and 106,483 outstanding stock options, respectively, that were antidilutive since the exercise price exceeded the average market price. Note 6 – Fair Value Measurement The Company utilizes fair value measurement to record fair value adjustments to certain assets and liabilities and to determine fair value measurements where required. For assets and liabilities recorded at fair value, it is the Company’s policy to maximize the use of observable inputs and minimize the use of unobservable inputs when developing fair value measurements. The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are as follows: Level 1 – Valuations are readily obtainable because the assets and liabilities are traded on active exchange markets, such as the New York Stock Exchange. At June 30, 2014, the Company had no Level 1 assets. Level 2 – Valuations are obtained from readily available pricing sources via independent providers for market transactions involving similar assets or liabilities. The Company’s principal markets for these securities are the secondary institutional markets and valuations are based on observable market data in those markets. At June 30, 2014, the Company’s Level 2 assets included U.S. Government agency obligations, state and municipal bonds, mortgage-backed securities, corporate bonds, and mortgage loans held for sale. Level 3 – Valuations are derived from other valuation methodologies, including option pricing models, discounted cash flow models and similar techniques, and are not based on market exchange, dealer, or broker traded transactions. Level 3 valuations incorporate certain assumptions and projections in determining the fair value assigned to such assets or liabilities. Level 3 assets include impaired loans and other real estate owned as discussed below. Following is a description of valuation methodologies used for determining fair value for assets and liabilities: Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the securities’ credit rating, prepayment assumptions, and other factors such as credit loss assumptions. Periodically, management compares the fair values obtained through its pricing provider with another independent party to determine reliability. The Company classified $133.4 million and $158.4 million of investment securities available-for-sale subject to recurring fair value adjustments as Level 2 at June 30, 2014 and December 31, 2013, respectively. Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once an individual loan is identified as impaired, management measures the impairment. The fair value of impaired loans is estimated primarily using the collateral value. However, in some cases other methods are used, such as market value of similar debt, enterprise value, liquidation value, and discounted cash flows. 28 Note 6 – Fair Value Measurement (continued) Those impaired loans not requiring an allowance represent loans with respect to which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At June 30, 2014, substantially all of the impaired loans were evaluated based on the fair value of the collateral less estimated selling costs. Impaired loans where an allowance is established based on the fair value of collateral, or those that have been charged down to the fair value of collateral, require classification in the fair value hierarchy. The fair value of the collateral is generally based on recent third party appraisals, tax valuations, or broker price opinions. The appraisals may include adjustments by the appraisers for differences between approaches such as the comparable sales approach and the income approach. As such, the Company records these collateral dependent impaired loans at fair value as nonrecurring Level 3. Collateral dependent impaired loans recorded at fair value totaled $1.1 million and $1.4 million at June 30, 2014 and December 31, 2013, respectively. Specific loan loss allowances for these impaired loans totaled $325,000 and $358,000 at June 30, 2014 and December 31, 2013, respectively. Loans Held for Sale Loans held for sale are carried at fair value on a recurring basis, as determined by outstanding commitments from third party investors (Level 2). The Company elected the fair value option for loans held for sale on July 1, 2012. These loans are intended for sale and the Company believes that the fair value is the best indicator of the resolution of these loans. Interest income is recorded based on the contractual terms of the loan and in accordance with the Company’s policy on loans held for investment. None of these loans are 90 days or more past due, or on non-accrual as of June 30, 2014 and December 31, 2013. As of June 30, 2014 and December 31, 2013, the aggregate fair value of loans held for sale was $32.5 million and $31.3 million, respectively; the contractual balance including accrued interest was $31.6 million and $30.9 million, respectively. Interest Rate Lock Commitments Commitments to fund mortgage loans (interest rate locks) to be sold into the secondary market and forward commitments for the future delivery of these mortgage loans are accounted for as free standing derivatives (Level 2). Fair values of these mortgage derivatives are estimated based on their values at inception and changes in mortgage interest rates from the date the interest on the loan is locked. The fair value at inception and any changes in the fair values of these derivatives are included in mortgage banking activities. At June 30, 2014 and December 31, 2013, the interest rate lock commitments with a positive fair value totaled $204,000 and $39,000, respectively, and were recorded in other assets. The interest rate lock commitments with a negative fair value at June 30, 2014 and December 31, 2013 totaled $28,000 and $118,000, respectively, and were recorded in other liabilities. The Company enters into forward commitments for the future delivery of mortgage loans when interest rate locks are entered into, in order to hedge the change in interest rates resulting from its commitments to fund loans. Changes in the fair values of these derivatives are included in mortgage banking activities. At June 30, 2014 and December 31, 2013, the forward commitments for the interest rate lock commitments with a positive fair value totaled $28,000 and $118,000, respectively, and were recorded in other assets. The forward commitments for the interest rate lock commitments with a negative fair value at June 30, 2014 and December 31, 2013 totaled $204,000 and $39,000, respectively, and were recorded in other liabilities. At June 30, 2014 and December 31, 2013, the forward commitments for loans held for sale with a positive fair value totaled $23,000 and $422,000, respectively, and were recorded in other assets. The forward commitments for loans held for sale with a negative fair value at June 30, 2014 and December 31, 2013 totaled $242,000 and $17,000, respectively, and were recorded in other liabilities. 29 Note 6 – Fair Value Measurement (continued) Other Real Estate Owned Foreclosed assets are adjusted to fair value less estimated selling costs upon transfer of the loans to other real estate owned, establishing a new cost basis. Subsequently, other real estate owned is carried at the lower of carrying value or fair value less estimated selling costs. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. Most fair values of the collateral are based on an observable market price or a current appraised value; however, in some cases an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price. Management may apply discount adjustments to the appraised value for estimated selling costs, information from comparable sales, and marketability of the property. As such, the Company records other real estate owned with subsequent write downs after transfer as nonrecurring Level 3. Other real estate owned that has had subsequent write-downs after transfer from loans to other real estate totaled $3.7 million and $3.6 million at June 30, 2014 and December 31, 2013, respectively. The tables below present information as of June 30, 2014 and December 31, 2013 about assets and liabilities which are measured at fair value on a recurring basis (dollars in thousands): Fair Value Measurements at June 30, 2014, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) U.S. Government and agency $ - $ 42,504 $ - $ 42,504 Mortgage-backed - residential GSEs - 60,787 - 60,787 State and municipal - 27,395 - 27,395 Corporate bonds - 2,696 - 2,696 Total $ - $ 133,382 $ - $ 133,382 Loans held for sale $ - $ 32,468 $ - $ 32,468 Derivative assets (1) $ - $ 511 $ - $ 511 Derivative liabilities(1) $ - $ 474 $ - $ 474 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. 30 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2013, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservabl e Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) U.S. Government and agency $ - $ 58,281 $ - $ 58,281 Mortgage-backed - residential GSEs - 64,732 - 64,732 State and municipal - 30,751 - 30,751 Corporate bonds - 4,675 - 4,675 Total $ - $ 158,439 $ - $ 158,439 Loans held for sale $ - $ 31,298 $ - $ 31,298 Derivative assets (1) $ - $ 823 $ - $ 823 Derivative liabilities(1) $ - $ 175 $ - $ 175 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. There were no transfers between Level 1, Level 2 or Level 3 during the first six months of 2014 or 2013. 31 Note 6 – Fair Value Measurement (continued) Assets measured at fair value on a non-recurring basis as of June 30, 2014 and December 31, 2013 are summarized below: Fair Value Measurements at June 30, 2014, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significan t Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) Impaired loans, net of allowance Commercial and industrial $ - $ - $ - $ - Real estate - construction - - 37 37 Real estate - residential - - 122 122 Real estate - commercial - - 566 566 Consumer - - 9 9 Total impaired loans $ - $ - $ 734 $ 734 Other real estate owned Unimproved land $ - $ - $ 406 $ 406 Real estate - residential - Real estate - commercial - - 3,288 3,288 Total other real estate owned $ - $ - $ 3,694 $ 3,694 Fair Value Measurements at December 31, 2013, Using, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Other Unobservable Inputs (Level 1) (Level 2) (Level 3) Total (dollars in thousands) Impaired loans, net of allowance Commercial and industrial $ - $ - $ - $ - Real estate - construction - - 40 40 Real estate - residential - - 249 249 Real estate - commercial - - 701 701 Consumer - - 11 11 Total impaired loans $ - $ - $ 1,001 $ 1,001 Other real estate owned Unimproved land $ - $ - $ 471 $ 471 Real estate - residential - - 144 144 Real estate - commercial - - 2,951 2,951 Total other real estate owned $ - $ - $ 3,566 $ 3,566 32 Note 6 – Fair Value Measurement (continued) Impaired loans that are measured for impairment using the fair value of the collateral for collateral dependent loans, had a principal balance of $1,059,000 with a valuation allowance of $325,000 at June 30, 2014, resulting in an additional provision for loan losses of $325,000 for the six months ended June 30, 2014. At December 31, 2013, impaired loans had a principal balance of $1,359,000 with a valuation allowance of $358,000, resulting in an additional provision for loan losses of $358,000 for the year ended December 31, 2013. At June 30, 2014, other real estate owned measured at fair value less costs to sell, had a net carrying amount of $4,758,000 with no valuation allowance and $150,000 in valuation adjustments for the six months ended June 30, 2014, resulting in a charge of $150,000 for the six months ended June 30, 2014. At December 31, 2013, other real estate owned had a net carrying amount of $4,897,000 with no valuation allowance and $896,000 in valuation adjustments, resulting in a charge of $896,000 for the year ended December 31, 2013. The following table presents quantitative information about significant unobservable inputs used in Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at June 30, 2014 for collateral dependent impaired loans and other real estate owned: Fair Value Valuation Technique Unobservable Inputs Range Weighted Average Impaired loans: Real estate – construction $ 37 Sales comparison Management and appraiser adjustment for difference between comparable sales 44.30% % Real estate – residential 122 Sales comparison Management and appraiser adjustment for difference between comparable sales 14.60% - 94.00% % Real estate - commercial 566 Sales comparison Management and appraiser adjustment for difference between comparable sales 5.36% - 44.31% % Income approach Capitalization rate 9.50% % Consumer 9 NADA or third party valuation of underlying collateral Management adjustment for comparable sales 51.09% - 100% % Total $ 734 Other real estate owned: Unimproved land $ 406 Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00%-35.42% % Real estate - residential - Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00% % Real estate – commercial 3,288 Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00% - 23.73% % Income approach Capitalization rate 10.00% % Total $ 3,694 33 Note 6 – Fair Value Measurement (continued) Financial Instruments Fair value measurements for assets and liabilities where there exists limited or no observable market data and, therefore, are based primarily upon estimates, are often calculated based on the economic and competitive environment, the characteristics of the asset or liability, and other factors. Therefore, the fair value cannot be determined with precision and may not be realized in an actual sale or immediate settlement of the asset or liability. Additionally, there may be inherent weaknesses in any calculation technique, and changes in the underlying assumptions used, including discount rates and estimates of future cash flows, could significantly affect current or future values. The methods and assumptions, not previously presented, used to estimate the fair value of significant financial instruments are as follows: Cash and due from banks - The carrying value of cash and due from banks approximates the fair value and these instruments are classified as Level 1. Federal Home Loan Bank stock - The fair value of Federal Home Loan Bank (“FHLB”) stock is not readily ascertainable since no ready market exists for the stock and there are restrictions on its transferability. Accrued interest receivable – The carrying value of accrued interest receivable for loans and securities approximates the fair value and is classified consistently with the level of the underlying asset. Deposits - The fair value of time deposits is estimated using a discounted cash flow calculation that applies current interest rates to a schedule of aggregated expected maturities and these instruments are classified as Level 2. The carrying value of other deposits approximates the fair value and they are classified as Level 1. Repurchase agreements - The carrying value of repurchase agreements approximates fair value due to their short-term nature and they are classified as Level 1. Short-term debt – The fair value of short-term debt approximates the carrying value of other borrowings due to their short-term nature and they are classified as Level 1. Accrued interest payable – The carrying value of accrued interest payable for deposits, repurchase agreements and borrowings approximates the fair value and is classified consistently with the level of the underlying liability. 34 Note 6 – Fair Value Measurement (continued) The carrying amount and estimated fair values of the Bank’s financial instruments at June 30, 2014 and December 31, 2013 are as follows: Fair Value Measurements at June 30, 2014 Carrying Value Level 1 Level 2 Level 3 Total (dollars in thousands) Financial assets: Cash and due from banks $ 15,495 $ 15,495 $ - $ - $ 15,495 Securities available for sale 133,382 - 133,382 - 133,382 Loans, net of allowance 298,767 - - 299,549 299,549 Loans held for sale 32,468 - 32,468 - 32,468 Federal Home Loan Bank stock 1,482 N/A N/A N/A N/A Accrued interest receivable, loans 985 - 27 958 985 Accrued interest receivable, securities 694 - 694 - 694 Other derivative assets(1) 511 - 511 - 511 Financial liabilities Time deposits $ 145,756 $ - $ 146,694 $ - $ 146,694 Other deposits 270,389 270,389 - - 270,389 Repurchase agreements 10,408 10,408 - - 10,408 Short-term debt 22,600 22,600 - - 22,600 Accrued interest payable, deposits 388 4 384 - 388 Accrued interest payable, short-term debt 6 6 - - 6 Other derivative liabilities(1) 474 - 474 - 474 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. 35 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2013 Carrying Value Level 1 Level 2 Level 3 Total (dollars in thousands) Financial assets: Cash and due from banks $ 16,828 $ 16,828 $ - $ - $ 16,828 Securities available for sale 158,439 - 158,439 - 158,439 Loans, net of allowance 269,390 - - 271,112 271,112 Loans held for sale 31,298 - 31,298 - 31,298 Federal Home Loan Bank stock 1,606 N/A N/A N/A N/A Accrued interest receivable, loans 974 - 21 953 974 Accrued interest receivable, securities 880 - 880 - 880 Other derivative assets(1) 823 - 823 - 823 Financial liabilities Time deposits $ 152,484 $ - $ 153,411 $ - $ 153,411 Other deposits 267,221 267,221 - - 267,221 Repurchase agreements 12,111 12,111 - - 12,111 Short-term debt 22,200 22,200 - - 22,200 Accrued interest payable, deposits 398 5 393 - 398 Accrued interest payable, short-term debt 6 6 - - 6 Other derivative liabilities(1) - - (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. Note 7 – Commitments and Contingencies In the ordinary course of business, the Bank may enter into off-balance sheet financial instruments that are not reflected in the consolidated financial statements. These instruments include commitments to extend credit and standby letters of credit. Such financial instruments are recorded in the consolidated financial statements when funds are disbursed or the instruments become payable. The Bank uses the same credit policies for these off-balance sheet financial instruments as it does for other instruments that are recorded in the consolidated financial statements. Following is an analysis of significant off-balance sheet financial instruments as of June 30, 2014 and December 31, 2013: June 30, 2014 December 31, 2013 (dollars in thousands) Commitments to extend credit $ 86,324 $ 74,144 Standby letters of credit 894 472 Total $ 87,218 $ 74,616 36 Note 7 – Commitments and Contingencies (continued) Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitment amounts expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. In managing the Bank’s credit and market risk exposure, the Bank may participate these commitments with other institutions when funded. The credit risk involved in issuing these financial instruments is essentially the same as that involved in extending loans to customers. If deemed necessary by the Bank, the amount of collateral obtained upon extension of credit is based on management’s credit evaluation of the customer. Collateral held varies, but may include real estate and improvements, marketable securities, accounts receivable, inventory, equipment and personal property. Loans sold under our mortgage loans held for sale portfolio contain certain representations and warranties in our loan sale agreements which provide that we repurchase or indemnify the investors for losses or costs on loans we sell under certain limited conditions. Some of these conditions include underwriting errors or omissions, fraud or material misstatements by the borrower in the loan application, or inaccurate market value on the collateral property due to deficiencies in the appraisal. In addition to these representations and warranties, our loan sale contracts define a condition in which the borrower defaults during a short period of time, typically 120 days to one year, as an Early Payment Default (“EPD”). In the event of an EPD, we are required to return the premium paid by the investor for the loan as well as certain administrative fees, and in some cases repurchase the loan or indemnify the investor. Based on these recourse provisions, the Bank has a recourse liability for mortgage loans sold. The following table presents the activity in the recourse liability for the three months ended June 30, 2014 and 2013: June 30, 2014 June 30, 2013 (dollars in thousands) Beginning balance $ 1,090 $ 772 Provision 250 250 Losses ) ) Recoveries - - Ending balance $ 1,280 $ 827 The Bank, as part of its retail mortgage loan production activities, routinely enters into short-term commitments to originate loans. Most of the loans will be sold to third parties upon closing. For those loans, the Bank enters into best efforts forward sales commitments at the same time the commitments to originate are finalized. The Bank has executed best efforts forward sales commitments related to retail mortgage loans, which are classified as loans held for sale. The forward sales commitments on retail mortgage loans function as an economic offset and mitigate the Bank’s market risk on these loans. The nature of the business of the Bank is such that it ordinarily results in a certain amount of litigation. In the opinion of management, there are no present litigation matters in which the anticipated outcome will have a material adverse effect on the Company’s financial condition, results of operations or liquidity. 37 Note 8 – Merger with State Bank Financial Corporation On June 23, 2014, the Company and State Bank Financial Corporation (“State Bank”), the holding company for State Bank and Trust Company (“SBTC”), entered into an agreement and plan of merger (the “Merger Agreement”), which provides that, subject to the terms and conditions set forth in the Merger Agreement, State Bank will acquire the Company and its wholly-owned subsidiary, First Bank, in a cash and stock transaction with a purchase price of approximately $82 million, or $22.35 per share (the “Merger”). The transaction value at the time of the Merger may change due to fluctuations in the price of State Bank’s common stock. Please see Item 2. Merger with State Bank Financial Corporation for further details of this transaction. Note 9 – Subsequent Events In August 2011, First Bank of Georgia was sued in State Court by a subcontractor related to a residential development project foreclosed upon by First Bank of Georgia. The suit alleged various claims against First Bank of Georgia, all of which First Bank of Georgia denied. Following a mistrial in November 2012 where the jury failed to reach a verdict, a second trial in January 2013 resulted in a verdict against First Bank of Georgia in the amount of $597,500. First Bank of Georgia appealed this verdict. In July 2014, the Georgia Court of Appeals reversed the judgment in favor of the plaintiff in the foregoing case and has, in rendering its judgment, refused to allow a new trial. The court found that the trial judge should have entered judgment in favor of First Bank of Georgia. The plaintiff may still appeal the decision of the Georgia Court of Appeals to the Georgia Supreme Court and seek a reversal of this decision, but it is not presently known whether the plaintiff will pursue this course. The entire initial judgment amount was recorded as a contingent liability as of December 31, 2012 and 2013; therefore management does not expect that there will be any material adverse effects on GECR’s future consolidated financial position, results of operations or cash flows related to this litigation. Note10 – Impact of Other Recently Issued Accounting Standards Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies, but not specifically addressed in this report, are not expected to have a material impact on the Company’s financial condition, results of operations, or liquidity. 38 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview Georgia-Carolina Bancshares, Inc. (the “Company”) was incorporated under the laws of the State of Georgia on January31, 1997 to operate as a bank holding company pursuant to the Federal Bank Holding Company Act of 1956, as amended. The Company is a one-bank holding company and owns 100% of the issued and outstanding stock of First Bank of Georgia (the “Bank”), an independent, state-chartered commercial bank. The Bank operates three offices in Augusta, Georgia, two offices in Martinez, Georgia, one office in Evans, Georgia, and one office in Thomson, Georgia. The Bank opened the branch in Evans, Georgia in May 2013. The Bank also operates non-depository, mortgage origination offices in Augusta, Georgia and Savannah, Georgia. The Bank also has a mortgage production office in Aiken, South Carolina. The Bank is the parent company of Willhaven Holdings, LLC, which held certain other real estate of the Bank. The Bank targets the banking needs of individuals and small to medium-sized businesses by emphasizing personal service. The Bank offers a full range of deposit and lending services and is a member of an electronic banking network that enables its customers to use the automated teller machines of other financial institutions. In addition, the Bank offers commercial and business credit services, as well as various consumer credit services, including home mortgage loans, automobile loans, lines of credit, home equity loans and home improvement loans. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (the “FDIC”). Merger with State Bank Financial Corporation On June 23, 2014, the Company and State Bank Financial Corporation (“State Bank”), the holding company for State Bank and Trust Company (“SBTC”), entered into an agreement and plan of merger (the “Merger Agreement”), which provides that, subject to the terms and conditions set forth in the Merger Agreement, State Bank will acquire the Company and its wholly-owned subsidiary, First Bank, in a cash and stock transaction with a purchase price of approximately $82 million, or $22.35 per share (the “Merger”). The transaction value at the time of the Merger may change due to fluctuations in the price of State Bank’s common stock. Subject to the terms and conditions of the Merger Agreement, each share of the Company’s common stock will be converted into the right to receive $8.85 in cash and a number of shares of State Bank common stock equal to an exchange ratio (described below), subject to the limitations that, if the aggregate value of the stock consideration is less than 40% of the aggregate merger consideration, the exchange ratio will be adjusted such that the aggregate stock consideration is at least 40% of the aggregate merger consideration. Cash will also be paid in lieu of fractional shares. The exchange ratio will depend on the average closing price of State Bank’s common stock during the twenty trading day period ending five business days before the closing of the transaction (the “Final State Bank Price”). If the Final State Bank Price is above $14.00 but below $17.00, the exchange ratio will be equal to $13.50 divided by the Final State Bank Price. If the Final State Bank Price is at or above $17.00, the exchange ratio will be 0.794. If the Final State Bank Price is at or below $14.00, the exchange ratio will be 0.964. At the effective time of the Merger, each option granted by the Company to purchase shares of the Company’s common stock will be cancelled immediately prior to completion of the Merger in exchange for a cash payment at closing equal to the product obtained by multiplying (1) the number of shares of the Company’s common stock underlying such person’s options by (2) the Per Share Purchase Price (as defined in the Merger Agreement) less the exercise price per share of such options, by entering into a Stock Option Cash-Out Agreement. In the event that the product obtained by the prior sentence is zero or a negative number, then the options will be cancelled for no consideration. Each option to acquire the Company’s common stock outstanding but unvested on the date of closing will be accelerated to vest prior to the closing of the Merger. 39 The boards of directors of the Company and State Bank have approved the Merger Agreement. The Merger Agreement and the transactions contemplated thereby are subject to the approval of the shareholders of the Company, regulatory approvals, and other customary closing conditions. The Merger Agreement provides certain termination rights for both the Company and State Bank, and further provides that upon termination of the Merger Agreement under certain circumstances, the Company will be obligated to pay State Bank a termination fee of $4,500,000. In addition, either the Company or State Bank can terminate the Merger Agreement if the Merger has not been closed by February 28, 2015, if the failure to close is not caused by the breach of the Merger Agreement by the party electing to terminate. The foregoing description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Merger Agreement, which is attached as Exhibit 2.1 to the Company’s Current Report on Form 8-K, filed June 26, 2014 with the Securities and Exchange Commission (the “SEC”). The Merger is expected to be consummated early in the first quarter of 2015. Additional Information About the Merger and Where to Find It In connection with the proposed merger transaction, State Bank will file a registration statement on Form S-4 with the SEC to register State Bank’s shares that will be issued to the Company’s shareholders in connection with the transaction. The registration statement will include a proxy statement of the Company and a prospectus of State Bank, as well as other relevant documents concerning the proposed transaction. The registration statement and the proxy statement/prospectus to be filed with the SEC related to the proposed transaction will contain important information about the Company, State Bank and the proposed transaction and related matters. WE URGE SECURITY HOLDERS TO READ THE REGISTRATION STATEMENT AND PROXY/PROSPECTUS WHEN IT BECOMES AVAILABLE (AND ANY OTHER DOCUMENTS FILED WITH THE SEC IN CONNECTION WITH THE TRANSACTION OR INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT AND PROXY/PROSPECTUS) BECAUSE THOSE DOCUMENTS WILL CONTAIN IMPORTANT INFORMATION. Security holders may obtain free copies of these documents and other documents filed with the SEC on the SEC’s website at http:// www.sec.gov . Security holders may obtain free copies of the documents filed with the SEC by the Company at its website at https:// www.firstbankofga.com (which website is not incorporated herein by reference) or by contacting Thomas J. Flournoy by telephone at 706.731.6622. Security holders may also obtain free copies of the documents filed with the SEC by State Bank at its website at http:// www.statebt.com (which website is not incorporated herein by reference) or by contacting Jeremy Lucas by telephone at 404.239.8626. Participants in this Transaction The Company, State Bank and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in connection with the proposed merger. Information regarding these persons who may, under the rules of the SEC, be considered participants in the solicitation of shareholders in connection with the proposed merger will be provided in the proxy statement/prospectus described above when it is filed with the SEC. Additional information regarding each of the Company’s and State Bank’s respective directors and executive officers, including shareholdings, is included in the Company’s definitive proxy statement for 2014, which was filed with the SEC on April 14, 2014, and State Bank’s definitive proxy statement for 2014, which was filed with the SEC on April 11, 2014. You can obtain free copies of this document from the Company or State Bank, respectively, using the contact information above. Critical Accounting Policies The accounting and reporting policies of the Company and Bank are in accordance with accounting principles generally accepted in the United States and conform to general practices within the banking industry. Application of these principles requires management to make estimates or judgments that affect the amounts reported in the financial statements and the accompanying notes. These estimates are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates or judgments. Certain policies inherently have a greater reliance on the use of estimates, and as such have a greater possibility of producing results that could be materially different than originally reported. 40 Estimates or judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record the valuation adjustments for certain assets and liabilities are based either on quoted market prices or are provided by other third-party sources, when available. When third-party information is not available, valuation adjustments are estimated in good faith by management primarily through the use of internal cash flow modeling techniques. Management views critical accounting policies to be those that are highly dependent on subjective or complex judgments, estimates and assumptions, and where changes in those estimates and assumptions could have a significant impact on the financial statements. Allowance for Loan Losses The allowance for loan losses represents management’s estimate of probable credit losses inherent in the loan portfolio. Estimating the amount of the allowance for loan losses requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on non-impaired loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change. The loan portfolio also represents the largest asset type on the consolidated balance sheet. Loan losses are charged off against the allowance, while recoveries of amounts previously charged off are credited to the allowance. A provision for loan losses is charged to operations based on management’s periodic evaluation of the factors previously mentioned, as well as other pertinent factors. The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired when, based on current information and events, it is probable that the Bank will be unable to collect all amounts due according to the contractual terms of the loan agreement. These analyses involve a high degree of judgment in estimating the amount of loss associated with specific loans, including estimating the amount and timing of future cash flows and collateral values. The general component covers non-impaired loans and is based on historical loss experience adjusted for current factors. The historical loss experience is determined by portfolio segment and is primarily based on the actual loss history experienced by the Bank over the most recent year. This actual loss experience is supplemented with other economic factors based on the risks present for each portfolio segment. These economic factors include consideration of the following: levels of and trends in delinquencies and impaired loans; levels of and trends in charge-offs and recoveries for the most recent three years; trends in volume and terms of loans; effects of any changes in risk selection and underwriting standards; other changes in lending policies, procedures, and practices; experience, ability, and depth of lending management and other relevant staff; national and local economic trends and conditions; industry conditions; and effects of changes in credit concentrations. There are many factors affecting the allowance for loan losses; some are quantitative while others require qualitative judgment. Although management believes its process for determining the allowance adequately considers all possible factors that could potentially result in credit losses, the process includes subjective elements and may be susceptible to significant change. To the extent actual outcomes differ from management’s estimates, additional provisions for loan losses could be required that could adversely affect the Bank’s earnings or financial position in future periods. 41 Mortgage Banking Derivatives Loan commitments, whose underlying mortgage loans at origination will be held for sale upon funding of the loan, are derivative instruments. Loan commitments are recognized on the consolidated balance sheet in other assets and other liabilities at fair value, with changes in their fair values recognized in mortgage banking activities. At the inception of a loan commitment, the Bank generally will simultaneously enter into a best efforts forward commitment to protect the Bank from losses on sales of the loans underlying the loan commitment by securing the ultimate sale price and delivery date of the loan. Other Real Estate Owned Assets acquired through or instead of loan foreclosure are initially recorded at fair value less estimated costs to sell when acquired, establishing a new cost basis. If fair value declines subsequent to foreclosure, a valuation allowance is recorded through expense. Operating costs after acquisition are expensed. Costs related to the development and improvement of other real estate owned are capitalized. Fair Values of Financial Instruments Fair values of financial instruments are estimated using relevant market information and other assumptions. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect these estimates. Results of Operations Overview The Company’s net income was $963,000 for the quarter ended June 30, 2014, compared to $2,119,000 for the second quarter of 2013, a decrease of 54.6%. The Company’s net income was $1,815,000 for the six months ended June 30, 2014, compared to net income of $4,426,000 for the six months ended June 30, 2013, a decrease of 59.0%. The decrease in net income for the quarter and six month period was primarily due to a decline in mortgage banking activity, a decline in other income, and lower negative loan loss provision which were slightly offset by higher net interest income. The increase in net interest income was due to an increase in interest income on loans coupled with a slight decrease in cost of funds. Both basic and diluted earnings per share were $0.27 for the quarter ended June 30, 2014 compared to $0.60 and $0.59, respectively for the quarter ended June 30, 2013. Basic and diluted earnings per share were $0.51 and $0.50, respectively for the six months ended June 30, 2014, compared to $1.25 and $1.24, respectively for the six months ended June 30, 2013. The Company’s return on average assets on an annualized basis was 0.75% for the quarter ended June 30, 2014, compared to 1.73% for the quarter ended June 30, 2013. The Company’s return on average equity on an annualized basis for the quarter ended June 30, 2014 was 6.34% compared to 14.26% for the quarter ended June 30, 2013. The Company’s return on average assets on an annualized basis was 0.71% for the six months ended June 30, 2014, compared to 1.83% for the six months ended June 30, 2013. The Company’s return on average equity on an annualized basis for the six months ended June 30, 2014 was 6.11% compared to 15.28% for the six months ended June 30, 2013. Interest Income Interest income for the quarter ended June 30, 2014 and 2013 was $4,799,000 and $4,576,000, respectively, which was an increase of $223,000 (4.9%). Interest income for the six months ended June 30, 2014 and 2013 was $9,409,000 and $9,096,000, respectively, which was an increase of $313,000 (3.4%). The Bank experienced increased loan demand during the fourth quarter of 2013 and through the first half of 2014, resulting in growth in volume to offset the overall decline in yield since last year. Therefore, interest and fees on loans are up for both the quarter and six months ended June 30, 2014 compared to the six months ended June 30, 2013. Due to increased loan demand, the Bank sold $28.9 million of investment securities during the first half of 2014 at a small gain of $51,000. The securities portfolio decreased $19.3 million (12.6%) since June 30, 2013, and the portfolio decreased $25.1 million (15.8%) when compared to December 31, 2013. Net loans, including loans held for sale, were $331,235,000 at June 30, 2014 compared to $300,688,000 at December 31, 2013 and $293,139,000 at June 30, 2013. The overall yield on earning assets decreased slightly from 4.04% to 4.02%, comparing the first six months of 2013 to the first six months of 2014. However, earning asset yield increased from 4.01% for the three months ended June 30, 2013 to 4.03% for the second quarter of 2014. 42 Interest Expense Interest expense for the quarter ended June 30, 2014 and 2013 was $450,000 and $545,000, respectively, which was a decrease of $95,000 (17.4%). Interest expense for the six months ended June 30, 2014 and 2013 was $911,000 and $1,114,000, respectively, which was a decrease of $203,000 (18.2%). The Company has experienced a decline in interest expense primarily due to the downward repricing in interest rates paid on deposits, as well as a continued shift in the mix of interest-bearing deposits from higher rate time deposits to non-interest bearing demand deposits and lower rate accounts such as NOW and money market accounts June 30, 2014. The Company’s cost of interest-bearing liabilities declined from 0.61% for the second quarter of 2013 to 0.49% for the second quarter of 2014. The Company’s cost of interest-bearing liabilities declined from 0.63% for the first six months of 2013 to 0.50% for the first six months of 2014. Net Interest Income Net interest income is the difference between the interest and fees earned on loans, securities and other interest-earning assets (interest income), and the interest paid on deposits and borrowed funds (interest expense). Net interest income was $4,349,000 and $4,031,000 for the three months ended June 30, 2014 and 2013, respectively, which was an increase of $318,000 (7.9%). Net interest income was $8,498,000 and $7,982,000 for the six months ended June 30, 2014 and 2013, respectively, which was an increase of $516,000 (6.5%). The annualized net interest margin was 3.69% and 3.60% for the quarter ended June 30, 2014 and 2013, respectively. The annualized net interest margin was 3.66% and 3.61% for the six months ended June 30, 2014 and 2013, respectively. As noted above, the increase in net interest income for the quarter and year to date compared to the same periods in the prior year was the result of an increase in interest income on loans and securities, combined with a decline in interest expense due to lower cost of interest-bearing deposits. Interest-earning assets were $476,006,000 at June 30, 2014 compared to $458,426,000 at June 30, 2013, an increase of $17,580,000 (3.8%). Loans, including loans held for sale, are the highest yielding component of interest-earning assets. Total gross loans, including loans held for sale, were $336,527,000 at June 30, 2014 compared to $298,100,000 at June 30, 2013, an increase of $38,427,000 (12.8%). Mortgage loans held for sale totaled $32,468,000 and $34,480,000 at June 30, 2014 and 2013, respectively, a decrease of $2,012,000 (5.8%). Securities available-for-sale were $133,382,000 at June 30, 2014, compared to $152,634,000 at June 30, 2013, a decrease of $19,252,000 (12.6%). Interest bearing deposits with banks totaled $6,097,000 and $7,692,000 at June 30, 2014 and 2013, respectively, a decrease of $1,595,000 (20.7%). Interest-bearing customer deposits were $338,336,000 at June 30, 2014 compared to $354,727,000 at June 30, 2013, a decrease of $16,391,000 (4.6%). Noninterest-bearing customer deposits were $77,809,000 at June 30, 2014 compared to $70,247,000 at June 30, 2013, an increase of $7,562,000 (10.7%). 43 Provision for Loan Losses Throughout 2013 and 2014, the Bank has continued to experience net recoveries instead of net charge offs, as well as an overall improvement in the quality of the loan portfolio. This resulted in a negative provision to the allowance for loan losses for the second quarter of 2014 and 2013. During the second quarter of 2014, net recoveries declined slightly, and the balance of the loan portfolio increased when compared to the second quarter of 2013. The Bank recorded a negative provision for loan losses of $429,000 for the three months ended June 30, 2014 compared to a negative provision of $1,200,000 for the three months ended June 30, 2013, a decrease of $771,000. The Bank recorded a negative provision for loan losses of $651,000 for the six months ended June 30, 2014 compared to a negative provision of $1,802,000 for the six months ended June 30, 2013, a decrease of $1,151,000. The negative provision was the result of decreasing historical loss rates, management’s detailed review of the Bank’s loan portfolio, the level of the Bank’s non-performing loans, net recoveries for the three and six months ended June 30, 2014, and decreasing loan delinquencies. Non-performing loans to total loans, excluding loans held for sale, was 0.36% at June 30, 2014 compared to 0.70% at December 31, 2013 and 1.50% at June 30, 2013. As shown in the non-performing assets section below, the Bank has experienced a decrease of $817,000 and $2,854,000 in non-accrual loans compared to December 31, 2013 and June 30, 2013, respectively. Total non-performing assets to total assets ratio has also continued to decrease. The ratio of non-performing assets to total assets was 1.74%, 1.32% and 1.13% as of June 30, 2013, December 31, 2013 and June 30, 2014, respectively. Each loan that the Bank deems impaired is subject to an analysis consisting of an evaluation of the underlying collateral and/or expectation of future cash flows to determine impairment and, if necessary, a specific allowance for loan losses reserve is established. The Bank’s specific reserve was $325,000 at June 30, 2014 compared to $225,000 at June 30, 2013, an increase of $100,000 (44.4%). The ratio of the allowance for loan losses to total loans, excluding loans held for sale, decreased to 1.74% at June 30, 2014 from 1.95% at December 31, 2013, and 1.88% at June 30, 2013. The Bank experienced a net recovery of $389,000 for the second quarter of 2014 compared to net recoveries of $671,000 for the second quarter of 2013, resulting in annualized net charge-off ratios of (-0.52%) and (-1.02%), respectively. The Bank experienced a net recovery of $586,000 for the six months ended June 30, 2014 compared to net recoveries of $809,000 for the six months ended June 30, 2013, resulting in annualized net charge-off ratios of (-0.42%) and (-0.62%), respectively. Although the Bank’s annualized net charge-off ratios have improved in the last two years, the improved performance of the Bank’s loan portfolio is not necessarily indicative of future performance. Management considers the current allowance for loan losses to be appropriate based upon its detailed analysis of the potential risk in the portfolio; however, there can be no assurance that charge-offs in future periods will not exceed the allowance for loan losses or that additional provisions will not be required. Non-interest Income Non-interest income for the three months ended June 30, 2014 and 2013 was $2,671,000 and $3,801,000, respectively, a decrease of $1,130,000 (29.7%). Service charges on deposit accounts were $350,000 and $390,000 for the three months ended June 30, 2014 and 2013, respectively, a decrease of $40,000 (10.3%). Mortgage banking activities resulted in income of $1,821,000 and $2,693,000 for the three months ended June 30, 2014 and 2013, respectively, a decrease of $872,000 (32.4%). Loans sold in the secondary market for the three months ended June 30, 2014 and 2013 were $75,698,000 and $97,456,000, respectively. Substantially all loans originated by the mortgage division are sold in the secondary market with servicing rights released. There has been a decrease in the volume of loans sold when compared to 2013; however, the yields have increased slightly. Industry wide, mortgage banking activities have decreased. Other income was $473,000 and $626,000 for the three months ended June 30, 2014 and 2013, respectively, a decrease of $153,000 (24.4%). The decrease is mainly due to the recovery of legal expenses of $175,000 received in 2013. 44 Non-interest income for the six months ended June 30, 2014 and 2013 was $4,939,000 and $7,590,000, respectively, a decrease of $2,651,000 (34.9%). Service charges on deposit accounts were $693,000 and $760,000 for the six months ended June 30, 2014 and 2013, respectively, a decrease of $67,000 (8.8%). Mortgage banking activities resulted in income of $3,246,000 and $4,697,000 for the six months ended June 30, 2014 and 2013, respectively, a decrease of $1,451,000 (30.9%). Loans sold in the secondary market for the six months ended June 30, 2014 and 2013 were $140,866,000 and $204,541,000, respectively. As noted above, while there has been a decrease in the volume of loans sold when compared to 2013, but the yields have increased. Other income was $875,000 and $1,883,000 for the six months ended June 30, 2014 and 2013, respectively, a decrease of $1,008,000 (53.5%). The decrease is mainly due to death insurance benefits from a Bank owned life insurance policy of $806,000 and the previously mentioned recovery of legal expenses of $175,000, both received in 2013. Non-interest Expense Non-interest expense for the three months ended June 30, 2014 and 2013 was $6,130,000 and $5,868,000, respectively, an increase of $262,000 (4.5%). Salary and employee benefit costs were $3,325,000 and $3,291,000 for the three months ended June 30, 2014 and 2013, respectively, an increase of $34,000 (1.0%). The increase was primarily due to annual performance incentives and normal salary increases, including an increase in salary expense due to the new Evans, Georgia branch which opened in May 2013, offset by decreases in incentives for mortgage due to decreased volume. Occupancy expense increased $27,000 (7.4%) from $367,000 to $394,000 comparing the three months ended June 30, 2013 and 2014, respectively. OREO expense decreased $334,000 (61.5%) from $543,000 to $209,000 comparing the three months ended June 30, 2013 and June 30, 2014, respectively. This decrease was due to a decrease in required valuation adjustments and other real estate expenses. Other non-interest expense for the three months ended June 30, 2014 increased by $535,000 (32.1%) to $2,202,000 from $1,667,000 for the three months ended June 30, 2013. This increase was primarily due to Company expenses of $550,000 related to the agreement and plan of merger with State Bank. Non-interest expense for the six months ended June 30, 2014 and 2013 was $11,624,000 and $11,081,000, respectively, an increase of $543,000 (4.9%). Salary and employee benefit costs were $6,652,000 and $6,365,000 for the six months ended June 30, 2014 and 2013, respectively, an increase of $287,000 (4.5%). As noted above, the increase was primarily due to annual performance incentives and normal salary increases, including an increase in salary expense due to the new Evans, Georgia branch which opened in May 2013, offset by decreases in incentives for mortgage due to decreased volume. Occupancy expense increased $40,000 (5.4%) from $735,000 to $775,000 comparing the six months ended June 30, 2013 and 2014, respectively. OREO expense decreased $324,000 (46.2%) from $702,000 to $378,000 comparing the six months ended June 30, 2013 and June 30, 2014, respectively. This decrease was due to a decrease in required valuation adjustments and other real estate expenses. Other non-interest expense for the six months ended June 30, 2014 increased by $540,000 (16.5%) to $3,819,000 from $3,279,000 for the six months ended June 30, 2013. As noted above, this increase is mainly due to the expenses incurred for the plan of merger with State Bank. 45 Income Taxes The Company recorded income tax expense of $356,000 and $1,045,000 for the three months ended June 30, 2014 and 2013, respectively. The decrease in 2014 resulted from the decrease in net income before taxes. The effective tax rate was 27.0% and 33.0% for the three months ended June 30, 2014 and 2013, respectively. The Company recorded income tax expense of $649,000 and $1,867,000 for the six months ended June 30, 2014 and 2013, respectively. The decrease in 2014 resulted from the decrease in net income before taxes. The effective tax rate was 26.3% and 29.7% for the six months ended June 30, 2014 and 2013, respectively. The effective tax rate for the Company has declined in 2014 due to increased non-taxable security and bank-owned life insurance premium income. Financial Condition Overview Total consolidated assets at June 30, 2014 were $518,876,000, an increase of $2,378,000 (0.5%) from December 31, 2013 total consolidated assets of $516,498,000. Cash and due from banks totaled $15,495,000 at June 30, 2014, and $16,828,000 at December 31, 2013, a decrease of $1,333,000 (7.9%). Investments in securities at June 30, 2014 were $133,382,000 compared to $158,439,000 at December 31, 2013, a decrease of $25,057,000 (15.8%). Gross loans, excluding loans held for sale, were $304,059,000 at June 30, 2014, an increase of $29,312,000 (10.7%) from $274,747,000 at December 31, 2013. The Bank experienced an increase in loan demand beginning in the fourth quarter of 2013 and continuing through the second quarter of 2014. As previously noted, the Bank sold some securities during the first half of 2014 to manage the increased loan demand and to improve yields on interest earning assets. Loans held for sale increased $1,170,000 (3.7%) from $31,298,000 at December 31, 2013 to $32,468,000 at June 30, 2014. Demand for mortgage loans began to decrease somewhat during the second half of 2013 and through the first quarter of 2014. This industry wide decreased demand was driven mostly by an increasing rate environment coupled with certain regulatory changes related to qualified mortgages. During the second quarter of 2014, the demand for mortgage loans began to increase as reflected with the slight increase in the balance when compared to year end. Cash and due from banks at June 30, 2014 and December 31, 2013 included $50,000 and $1,300,000, respectively, of interest-bearing balances with the Federal Reserve Bank, at a minimal interest rate. This was included in interest-earning assets. Other assets decreased $1,418,000 (18.1%) mainly due to a decrease of $966,000 in deferred tax assets driven by changes in the fair value of securities available for sale, and a decrease of $310,000 in the derivatives recorded for the forward commitments for loans held for sale and interest rate lock commitments. Total deposits at June 30, 2014 were $416,145,000, a decrease of $3,560,000 (0.8) from the December 31, 2013 balance of $419,705,000. Interest-bearing customer deposits at June 30, 2014 were $338,336,000, a decrease of $4,622,000 (1.3%) from the December 31, 2013 balance of $342,958,000. Total time deposits, including brokered and wholesale, decreased $6,728,000 (4.41%). Money market accounts decreased $217,000 (0.3%) and NOW and savings accounts increased $2,323,000 (2.0%). Non-interest bearing deposits increased $1,062,000 (1.4%) from $76,747,000 at December 31, 2013 to $77,809,000 at June 30, 2014. The Bank’s repurchase agreements totaled $10,408,000 at June 30, 2014, a decrease of $1,703,000 (14.1%) from the December 31, 2013 balance of $12,111,000. Management continuously monitors the financial condition of the Bank in order to protect depositors, increase retained earnings and protect current and future earnings. Further discussion of significant items affecting the Bank’s financial condition is presented in detail below. 46 Nonperforming Assets A major key to long-term earnings growth is the maintenance of a high-quality loan portfolio. The Bank’s directive in this regard is carried out through its policies and procedures for extending credit to the Bank’s customers. The goals of these policies and procedures are to provide a sound basis for new credit extensions and early recognition of problem assets to allow the most flexibility in their timely disposition. The composition of non-performing assets for each reportable date is shown in the table below. June 30, 2014 December 31, 2013 June 30, 2013 (dollars in thousands) Non-accrual loans $ 1,107 $ 1,924 $ 3,961 Other real estate owned 4,758 4,897 4,702 $ 5,865 $ 6,821 $ 8,663 The Bank’s non-accrual loans decreased $817,000 (42.5%) during the first six months of 2014. This decrease is due to various factors, including minimal charge-offs and transfers to OREO as well as pay-downs and movement to accrual status. The Bank’s OREO decreased $139,000 (2.8%) during that same period. Since June 30, 2013, non-accrual loans have decreased $2,854,000 (72.1%) and OREO slightly increased $56,000 (1.2%). The ratio of non-performing assets to total loans and OREO, excluding loans held for sale, was 1.90% at June 30, 2014, 2.44% at December 31, 2013, and 3.23% at June 30, 2013. The continued reduction and disposition of non-performing assets is a management priority. Troubled Debt Restructurings As of June 30, 2014, the Bank had 24 loans totaling $7,040,000 classified as troubled debt restructurings. As of December 31, 2013, the Bank had 25 loans totaling $7,329,000 classified as troubled debt restructurings. Included in troubled debt restructurings were loans totaling $328,000 and $473,000 on nonaccrual as of June 30, 2014 and December 31, 2013, respectively. As of June 30, 2014, no loans classified as troubled debt restructurings were in default. As of June 30, 2013, two loans totaling $554,000 classified as a troubled debt restructuring were in default. Allowance for Loan Losses Additions to the allowance for loan losses are made periodically to maintain the allowance at an appropriate level based upon management’s analysis of probable risk in the loan portfolio, as described above under the heading “Critical Accounting Policies.” The allowance for loan losses was $5,292,000, $5,357,000, and $4,961,000 as of June 30, 2014, December 31, 2013, and June 30, 2013, respectively. The slight decrease of $65,000 from December 31, 2013 to June 30, 2014 is the result of several factors, including improving historical loss ratios and improving credit quality. The Bank also experienced net recoveries of $586,000 during the six months ended June 30, 2014 as noted in the provision for loan losses discussion above. The ratio of the allowance for loan losses to total loans, excluding loans held for sale, decreased to 1.74% at June 30, 2014 from 1.95% at December 31, 2013, and 1.88% at June 30, 2013. For the three months ended June 30, 2014, there was a net recovery of 0.52% annualized compared to net recoveries of 1.02% annualized for the same period in 2013. For the six months ended June 30, 2014, there was a net recovery of 0.42% annualized compared to net recoveries of 0.62% annualized for the same period in 2013. Management considers the current allowance for loan losses to be appropriate based upon its detailed analysis of the potential risk in the Bank’s portfolio; however, there can be no assurance that charge-offs in future periods will not exceed the allowance for loan losses or that additional provisions will not be required. 47 Liquidity and Capital Resources Liquidity is the ability of an organization to meet its financial commitments and obligations on a timely basis. These commitments and obligations include credit needs of customers, withdrawals by depositors, and payment of operating expenses and dividends. Management does not anticipate any events which would require liquidity beyond that which is available through deposit growth, investment maturities, federal funds lines, and other lines of credit and funding sources. Management actively monitors and manages the levels, types and maturities of earning assets, in relation to the sources available to fund current and future needs, to ensure that adequate funding will be available at all times. The Bank’s liquidity remains adequate to meet operating and loan funding requirements. The Bank’s liquidity ratio at June 30, 2014 was 32.2% compared to 38.4% at December 31, 2013. Management is committed to maintaining capital at a level sufficient to protect depositors, provide for reasonable growth, and fully comply with all regulatory requirements. Management’s strategy to achieve this goal is to retain sufficient earnings while providing a reasonable return on equity. Federal banking regulations establish certain capital adequacy standards required to be maintained by banks. The table below reflects the Bank’s current regulatory capital ratios, including comparisons to December 31, 2013 and current regulatory minimums: June 30, 2014 December 31, 2013 Minimum Regulatory Requirement Total risk-based capital ratio % % % Tier 1 risk-based capital ratio % % % Tier 1 leverage ratio % % % On July 28, 2014, the Company declared a cash dividend of $0.045 per share of common stock to all shareholders of record as of August 12, 2014, payable on August 19, 2014. 48 Item 3.Quantitative and Qualitative Disclosures About Market Risk. There have been no material changes in the Company’s quantitative and qualitative disclosures about market risk as of June 30, 2014 from that presented under the heading “Liquidity and Interest Rate Sensitivity” and “Market Risk” in Item 7 of the Company’s Annual Report on Form 10-K for the year ended December31, 2013. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Management has developed and implemented policies and procedures for reviewing disclosure controls and procedures and internal control over financial reporting on a quarterly basis. Management, including the Chief Executive Officer and the Chief Financial Officer, has evaluated the effectiveness of the design and operation of disclosure controls and procedures as of June 30, 2014 and, based on such evaluation, has concluded that these controls and procedures are effective. Disclosure controls and procedures are the Company’s controls and other procedures that are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and the Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the Company’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. 49 Part II - OTHER INFORMATION Item 6. Exhibits. The following exhibits are filed with this Report: Exhibit No. Description Agreement and Plan of Merger, dated as of June 23, 2014, by and between State Bank Financial Corporation and Georgia-Carolina Bancshares, Inc. (incorporated herein by reference to Exhibit 2.1 of the Company’s Form 8-K filed on June 24, 2014). Articles of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1 of the Company’s Registration Statement on Form SB-2 under the Securities Act of 1933, as amended, Registration No. 333-69763). Articles of Amendment to the Articles of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1.1 of the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2000). By-Laws of the Company (incorporated herein by reference to Exhibit 3.2 of the Company’s Registration Statement on Form SB-2 under the Securities Act of 1933, as amended, Registration No. 333-69763). Separation Agreement by and between First Bank of Georgia and Remer Y. Brinson, III, dated June 23, 2014 (incorporated herein by reference to Exhibit 10.1 of the Company’s Form 8-K filed on June 24, 2014). Offer Letter by and among, First Bank of Georgia, State Bank Financial Corporation and Remer Y. Brinson, III, dated June 23, 2014 (incorporated herein by reference to Exhibit 10.2 of the Company’s Form 8-K filed on June 24, 2014). Bonus Award Agreement between First Bank of Georgia and Remer Y. Brinson, III, dated June 23, 2014 (incorporated herein by reference to Exhibit 10.3 of the Company’s Form 8-K filed on June 24, 2014). Amendment to Severance Protection Agreement between First Bank of Georgia and Remer Y. Brinson, III, dated June 19, 2014 (incorporated herein by reference to Exhibit 10.4 of the Company’s Form 8-K filed on June 24, 2014). Amendment to Severance Protection Agreement between First Bank of Georgia and Thomas J. Flournoy, dated June 19, 2014 (incorporated herein by reference to Exhibit 10.5 of the Company’s Form 8-K filed on June 24, 2014). Amendment to Supplemental Executive Retirement Plan between First Bank of Georgia and Remer Y. Brinson, effective June 24, 2014 (incorporated herein by reference to Exhibit 10.6 of the Company’s Form 8-K filed on June 24, 2014) 50 31.1^ Certification of President and Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2^ Certification of Senior Vice President and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1^ Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Form of Support Agreement (incorporated herein by reference to Exhibit 99.1 of the Company’s Form 8-K filed on June 24, 2014). 101.INS*^ XBRL Instance Document. 101.SCH*^ XBRL Taxonomy Extension Schema Document. 101.CAL*^ XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF*^ XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB*^ XBRL Taxonomy Extension Label Linkbase Document. 101.PRE*^ XBRL Taxonomy Extension Presentation Linkbase Document. * - In accordance with Regulation S-T, XBRL (Extensible Business Reporting Language) related information in Exhibit No. (101) to this Quarterly Report on Form 10-Q shall be deemed “furnished” and not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended; except as shall be expressly set forth by specific reference in such filing. ^ - Filed herewith. 51 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GEORGIA-CAROLINA BANCSHARES, INC. August 8, 2014 By: /s/ Remer Y. Brinson, III Remer Y. Brinson, III President and Chief Executive Officer (principal executive officer) August 8, 2014 By: /s/
